Title: From George Washington to Jonathan Trumbull, Sr., 28 August 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            
                            Dear Sir
                             Head Quarters near the Liberty Pole Bergen County 28th Augt 1780.
                        
                        I was a few days ago honored with yours of the 9th since the receipt of it, I have seen Commissary Cheever,
                            and have had an opportunity of making particular enquiry into the state of the Arms at Springfield. He tells me, that the
                            repair; of such of the old Muskets as are worth the trouble and expence, is going on as fast as the circumstances of want
                            of hands and want of money will admit. The greater part of the Gun Barrels, he says, are absolutely unfit for use, having
                            been taken out of old stocks at different times, and not imported in their present state from Europe. I will direct Genl
                            Knox to make enquiry after the 100 Barrels of Powder at Farmington, and if they belong to the Continent, to have them
                            removed to one of the public Magazines.
                        From the accounts brought by the Alliance Frigate, I think the prospects of operating, at least during the
                            time for which the Militia were drawn out, are so very precarious, that circumstanced as we are in regard to provision (as
                            my Circular letter of this date particularly points out) it will be more advisable to discharge them immediately than to
                            keep them up. You will therefore be pleased to give order for the dismission of all those who were raised in consequence
                            of the requisition of the Committee of Cooperation. I should hope that if such a reinforcement should unexpectedly arrive
                            to our Allies, as would enable us to carry on operations against the enemy, that the Militia might be shortly reassembled:
                            But I wish that this suspension of a part of our preparations may not have any influence upon procuring the number of Men
                            necessary to compleat the Continental Battalions. For want of them, I am still obliged, much against my inclination, to
                            keep the Militia of some of the states in the feild; and this consideration should ever be kept in view, that should we
                            operate—the fuller the Continental Battalions—the smaller will be the demand for Militia. I have the honor to be with very
                            great Respect & Esteem Dear Sir Yr most obt and humble Servt
                        
                            Go: Washington
                        
                    